Citation Nr: 1422726	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-05 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a dental condition, to include a chipped and cracked root following root canal and shifting teeth.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel






INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970 and from September 1972 to September 1992.  

This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, found that new and material evidence had not been received to reopen a claim of entitlement to service connection for a dental condition, to include a chipped and cracked root following root canal and shifting teeth.  

The Board notes that the claim for service connection for a dental condition was previously denied by a March 1998 rating decision.  The Board notes, however, that relevant evidence associated with the claims file since the March 1998 rating decision includes official service treatment records (STRs) which were not previously of record at the time of this decision.  In a statement of the case (SOC), issued in December 2010, the RO noted the existence of these records, and they reopened the claim.  

Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c) (1) (2013).  Since these additional STRs have been obtained, new and material evidence is not needed to reopen the previously denied claim, as relevant service treatment records were received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  The Board has therefore listed the issue on the title page accordingly.  



However, as additional development is required prior to adjudication of this claim, it is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.  


REMAND

The Veteran maintains that he has a dental condition which is related to service.  The Veteran indicated that they extracted one tooth while in Vietnam in 1968; he stated that the tooth was chipped when he fell from an antenna platform.  The Veteran related that another tooth was removed while on active duty when the root was cracked while undergoing a root canal in 1992.   The Veteran maintains that these missing teeth have caused a shifting of the teeth in his lower jaw and have contributed to a high incidence of decay in the lower jaw.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA provide notice that informs the claimant (1) of the information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (1) (2013).   

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A  (West 2002).  The specific bases for remand are set forth below.  

The service treatment records (STRs) show that the Veteran began receiving treatment for periodontal disease in 1968; at that time, it was noted that he had curette perio abscess in teeth #32.  In June 1970, the Veteran was listed as Type II Class II with qualified pending treatment.  In June 1973, he had a root canal filled on tooth #8.  In November 1980, the Veteran underwent period spot screening and had a discussion regarding periodontal disease.  In September 1984, a periodontal evaluation revealed slight to moderate generalized pedoni with advanced recession facial #19 and inadequate attached gingiva.  The dentist explained to the Veteran the progression and stages of periodontal disease.  A dental examination in September 1985 revealed marked recession areas on teeth #3, 4, 14, 19 and 30 due to thin or absent facial bone; it was noted that the problem was self-limiting.  In April 1989, the Veteran underwent extraction of teeth # 1 and 32.  In November 1991, the Veteran was referred for potential prosthetic treatment on tooth # 19 after bifurcation; due to poor prognosis, the Veteran decided on extraction of the teeth.  In February 1992, the records indicate that the Veteran had a root canal in Germany; they broke the roots and had to pull the tooth.  At the separation examination, in May 1992, he was noted to be status post periodontal abscess.  

Private treatment reports from Dr. Carol Ann Brown dated from February 1997 to February 1998 reflect continuous treatment for dental problems, including ongoing periodontal disease.  During a clinical visit in February 1997, it was noted that the Veteran "lost teeth on the left in Vietnam, and the military did not replace them."  In February 1997, the Veteran had bridge work done on teeth #19 through 22.  In January 1998, teeth #10 was replaced.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, in considering the service records demonstrating treatment for ongoing dental problems, including problems related to a cracked tooth during a root canal, post service treatment for continuous periodontal disease, and the Veteran's contentions of a continuity of dental problems since active service, the Board finds that an adequate VA examination and etiology opinion is required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a dental condition which originated during his active service or was otherwise caused by or related to his active service.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions:


1.  The AOJ should contact the Veteran and request that he identify all healthcare providers, VA and non-VA, inpatient and outpatient, who have treated him for his claimed dental condition since his discharge from service.  He should be requested to complete and return the appropriate release forms so that VA can obtain any identified evidence.  All identified private treatment records should be requested directly from the healthcare providers.  All requests for records and their responses should be clearly delineated in the claims folder.  

2.  Again notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to his dental condition during and/or since service.  

3.  After any additional records are associated with the claims file, the AOJ should schedule the Veteran for an appropriate VA examination to assess the current nature and etiology of any dental conditions.  The claims file, including a complete copy of this remand, must be made available for review.  All appropriate tests and studies should be accomplished, including x-rays, and all clinical findings should be reported in detail.  The dentist should provide a detailed overview of the Veteran's mouth, to include documenting missing teeth, existing dental restorations, and outstanding issues.  After a full examination and review of the claims file, the dentist should offer an opinion, consistent with sound medical judgment, as to the following matters:

a. Does the Veteran have bone loss of the substance of the body of the maxilla? (NOTE: the bone loss must be the loss of substance of the body of the maxilla and not the loss of alveolar process as a result of periodontal disease.)

b. If so, is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the bone loss was caused by an incident of service, including the root canal in 1992.  

c. If so, is it at least as likely as not (i.e., there is a 50 percent or greater probability) that any of the Veteran's teeth were lost because of such bone loss? Please identify which teeth were lost due to this bone loss.  

In rendering the requested opinions, the dentist should specifically consider the in-service treatment records and post-service private treatment records.  Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  



4.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the AOJ should readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this REMAND the Board intimates no opinion, either legal or factual, as to the ultimate determination warranted in this case.  The purposes of this REMAND are to further develop the record and to accord the Veteran due process of law.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



